Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 1/24/20. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Conditioning Integrated circuit for an inductive-capacitive flow sensor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 9 and 11, it is not clear as to what the difference between the control circuit (claims 1 and 9) and the main controlling circuit (claims 3, 11) as the elements are further defined in dependent claims that seem to be the same? What is defined as a control circuit and what is defined as the main controlling circuit.
Regarding claims 5 and 13, “the input/output cell” lacks antecedent basis. Examiner suggests that the limitation defining “an input/output cell” be defined in claims 1 and 9.
Regarding claim 17, it is not clear if “a system” defined here is the same as the one defined in claim 9 or different. Examiner suggest that in line of claim 17, “a system” be changed to --the system--.
Regarding claim 20, the preamble of the claim defines “the method according to claim 17”, however, claim 17 is directed to “a flowmeter”.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available specifically, Wuidart (8,395,485) teaches an LC sensing circuit for evaluating a current coupling factor between an electromagnetic transponder and a terminal, but fail to teach or fairly suggest  an inductive-capacitive sensor configured to generate an oscillating analog signal comprising a succession of dampened oscillations, an integrated circuit, comprising a first port configured to receive the oscillating analog signal, a second port configured to deliver an output analog signal on the basis of the oscillating analog signal and a control circuit coupled between the first port and the second port and configured to eliminate from the input oscillating analog signal at least a first oscillation of the input oscillating analog signal and to deliver in the output signal oscillations of the succession of dampened oscillations which follow said at least a first oscillation that have an amplitude smaller than a first threshold, wherein the inductive-capacitive sensor delivers the oscillating analog signal to the input port after an excitation phase triggered by the integrated circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/05/2022